Order, Surrogate’s Court, New York County (Nora S. Anderson, S.), entered on or about December 10, 2013, which, to the extent appealed from, denied petitioners’ motion for summary judgment seeking a declaration that cross-petitioner wife waived and forfeited any inheritance under the will of decedent by reason of her violation of a prenuptial agreement, unanimously affirmed, without costs.
Standing is a preliminary matter that should be determined prior to a will contest (see Matter of Cook, 244 NY 63, 72 [1926]). Here, the wife has standing to challenge the transfer of the apartment and personalty bequeathed to her subsequent to the execution of the prenuptial agreement (see SCPA 702 [8], [9]; 1410). Moreover, the prenuptial agreement expressly provides that the parties could confer later benefits on each other. Thus, the court properly decided not to adjudicate the issues regarding the prenuptial agreement.
Concur—Renwick, J.E, Richter, Manzanet-Daniels, Feinman and Gische, JJ.
Motion seeking to supplement record on appeal denied.